                                                                       uc

                        M tl)e tHniteli ^tatesf JBisitrttt Cbiii^
                        Jfor tl)e ^otttljern          of <§eorgiaP                   » 17
                                   ^aptrojsst JBibisiion ?'
                                                                       ■ ■ ■ 'srorGX""
                                                     ♦
              THOMAS HOUSTON,
                                                     *

                                                     *
                         Plaintiff,                           CIVIL ACTION NO.: 5:I8-cv-35
                                                     *

                                                     *
                   V.
                                                     *


              WARDEN DEAL; and CO II HADDEN,

                         Defendants.

                                                ORDER


                  After an independent and de novo review of the entire

              record, the undersigned concurs with the Magistrate Judge's

              Report and Recommendation.       Dkt. No. 31.    Plaintiff did not file

              Objections.   Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation as the opinion of the Court.

              The Court DISMISSES without prejudice Plaintiff's claims against

              Defendant Hadden.        Plaintiff's claims against Defendant Deal

              remain pending.

                   SO ORDERED, this                                           , 2020.




                                             HON. I^SA GODBEY WOOD, JUDGE
                                             UNITSiD STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
